TAYLOR, J.,
with whom KAUGER, J., joins, concurring:
T1 I fully concur with the Order of this Court. It provides for a timely hearing with notice to all parties on an important public issue. In the spirit of giving guidance to the District Courts, I write separately to emphasize the clear intent of the Oklahoma Open Records Act. Court records are public ree-ords. There are specific statutory exceptions to this general rule (juvenile, adoption, mental health, etc.). Otherwise, documents filed with the Court Clerk's office are public ree-ords and available for public access.
T2 There are no provisions in the OKkla-homa Open Records Act that allow parties to simply agree to seal a public record and submit a summary agreed order to the court. Sealing a public record should be a very rare event that occurs in only the most compelling of cireamstances.
13 If after very careful and independent consideration a District Court decides to seal a public record, it "shall" make a specific finding that sealing the public record is "nee-essary in the interests of justice to remove the material from the public record". 51 0.8. 248.29. That is a very high standard for good reason and is required in every case.
T4 All of this current litigation and expense demonstrates the very reason why courts should rarely take the drastic measure of sealing public records. After the records are sealed, those seeking to protect the public interest are required to go to great time and expense to view what were once public records. This issue should be resolved by a hearing forthwith. That was this trial judge's original plan. Local Rule 10.1 C.
T5 My future guidance to the District Courts is to not block public access to court records unless it is absolutely "necessary in the interests of justice". Public records should remain public except in the most compelling of cireumstances.